 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10
      JANE DOE,                                             Case No.: 2:19-cv-01664-JCM-VCF
11
                Plaintiff(s),                                              ORDER
12
      v.
13
      NEVADA PURE, LLC,
14
                Defendant(s).
15
            Pursuant to the Court’s Early Neutral Evaluation (“ENE”) Program as outlined in Local
16
     Rule 16-6, an ENE session is hereby scheduled to commence April 14, 2020 at 9:30 a.m. in the
17
     chambers of the undersigned magistrate judge on the third floor of the Lloyd D. George United
18
     States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada. 1
19
            The following individual(s) are required to be present in person for the duration of the
20
     ENE session:
21
            1. All counsel of record;
22
            2. All parties appearing pro se;
23
            3. All individual parties;
24
25
26          1
            Any request to change the date of the ENE must be made in writing and must be filed
   within 14 days of the issuance of this order. Such requests must include at least 5 alternative dates
27 on which all required participants are available to attend the ENE. The parties shall meet and
   confer on such dates prior to the filing of the request. If the request is not filed as a stipulation,
28 any response shall be filed 3 days after service of the request.

                                                     1
           4. In the case of non-individual parties, an officer or representative with binding authority
 1            to settle this matter up to the full amount of the claim; and
 2         5. If any party is subject to coverage by an insurance carrier, then a representative of the
              insurance carrier with authority to settle this matter up to the full amount of the claim. 2
 3
 4 Any request for an exception to the above attendance requirements must be filed and served
 5 on all parties within 14 days of the issuance of this order. If the request is not filed as a
 6 stipulation, any response shall be filed 3 days after service of the request. Requests for an
 7 exception must be supported by a compelling justification for an exception. All trial counsel,
 8 individual parties, a fully-authorized representative, and a fully-authorized insurance
 9 representative shall appear in person unless the court enters an order granting a request for
10 exception.
11                              PREPARATION FOR ENE SESSION
12         In preparation for the ENE session, the attorneys for each party, and the parties appearing
13 pro se, if any, shall submit a confidential written evaluation statement for the Court’s in camera
14 review. The evaluation statement shall be concise and shall:
15         1. Identify by name or status the person(s) with decision-making authority who, in
              addition to the attorney, will attend the early neutral evaluation session as
16            representative(s) of the party, and persons connected with a party opponent (including
              an insurer representative) whose presence might substantially improve the utility of the
17            early neutral evaluation session or the prospects of settlement;
18         2. Describe briefly the substance of the suit, addressing the party’s views on the key
              liability and damages issues;
19
           3. Address whether there are legal or factual issues whose early resolution would reduce
20            significantly the scope of the dispute or contribute to settlement negotiations;
21         4. Describe the history and status of settlement negotiations;
22         5. Include copies of documents, pictures, recordings, and other evidence out of which the
              suit arose, or whose availability would materially advance the purposes of the
23            evaluation session (e.g., medical reports, documents by which special damages might
              be determined);
24
           6. Discuss the strongest and weakest points of your case, both factual and legal, including
25            a candid evaluation of the merits of your case;
26
27
        2
           Early neutral evaluations are closed to the public.           Non-parties, including family
28 members, are not permitted to attend.

                                                     2
           7. Estimate the expense (including attorney’s fees and costs) of taking this case through
 1            trial;
 2         8. Describe the history of any settlement discussions and detail the demands and offers
              that have been made and the reason settlement discussions have been unsuccessful;
 3
           9. Certify that the party has made initial disclosures under Fed. R. Civ. P. 26(a)(1) and
 4            that the plaintiff has provided a computation of damages to the defendant under Fed.
              R. Civ. P. 26(a)(1)(A)(iii); and
 5
           10. Provide the initial settlement proposal that will be presented at the early neutral
 6             evaluation with a justification for any monetary amount. The proposal must include
               any non-monetary settlement terms that will be presented.
 7
 8 See Local Rule 16-6(f).
 9         During the course of the ENE session, the undersigned magistrate judge will:
10         1. Permit each party (through an attorney or otherwise), orally and through documents or
              other media, to present its claims or defenses and to describe the principal evidence on
11            which they are based;
12         2. Assist the parties to identify areas of agreement and, where feasible, enter stipulations;
13         3. Assess the relative strengths and weaknesses of the parties’ contentions and evidence,
              and carefully explain the reasoning that supports them;
14
           4. When appropriate, assist the parties through private caucusing or otherwise to explore
15            the possibility of settling the case;
16         5. Estimate, where feasible, the likelihood of liability and the range of damages;
17         6. Assist the parties to devise a plan for expediting discovery, both formal and informal,
              to enter into meaningful settlement discussions or to position the case for disposition
18            by other means;
19         7. Assist the parties to realistically assess litigation costs; and
20         8. Determine whether some form of follow-up to the session would contribute to the case-
              development process or promote settlement.
21
22 See Local Rule 16-6(g).
23         The written evaluation statements shall be submitted, in an envelope marked
24 “Confidential,” directly to the undersigned’s box in the Clerk’s Office no later than 3:00 p.m.
25 on April 7, 2020. DO NOT SERVE A COPY ON OPPOSING COUNSEL.
26         The purpose of the evaluation statement is to assist the undersigned magistrate judge in
27 preparing for and conducting the ENE session. In order to facilitate a meaningful session, your
28 utmost candor in providing the requested information is required. The written evaluation

                                                      3
 1 statements will not be seen by or shared with the district judge or magistrate judge to whom
 2 this case is assigned. The evaluation statements will be seen by no one except the undersigned
 3 and her staff. Each statement will be securely maintained in my chambers, and will be destroyed
 4 following the session.
 5         In addition to the above requirements, the parties and counsel must be substantially
 6 prepared to meaningfully participate in the ENE session in good faith.
 7         FAILURE TO COMPLY WITH THE REQUIREMENTS SET FORTH IN THIS
 8 ORDER WILL SUBJECT THE NON-COMPLIANT PARTY AND/OR COUNSEL TO
 9 SANCTIONS UNDER FEDERAL RULE OF CIVIL PROCEDURE 16(f).
10        IT IS SO ORDERED.
11        Dated: February 18, 2020
12                                                           ______________________________
                                                             Nancy J. Koppe
13                                                           United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
